EXHIBIT 10.37




AMENDMENT TO THE RARE HOSPITALITY
MANAGEMENT, INC. DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2009)
WHEREAS, Darden Restaurants, Inc. (the “Company”) maintains the RARE Hospitality
Management, Inc. Deferred Compensation Plan (As Amended and Restated Effective
as of January 1, 2009) (the “Plan”); and
WHEREAS, the Company has taken steps to effectuate the sale of Red Lobster
pursuant to an Asset and Stock Purchase Agreement dated May 15, 2014; and
WHEREAS, the Company desires to provide that the sale of Red Lobster shall not
be deemed to be a separation from service under the Plan for purposes of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder; and
WHEREAS, amendment of the Plan to implement this provision is now considered
desirable.
NOW, THEREFORE, by virtue of the power reserved to the Company by Section 9.1 of
the Plan, and in exercise of the authority delegated to the Darden Restaurants,
Inc. Benefit Plans Committee (the “BPC”) by resolution of the Board of Directors
of the Company, the Plan is hereby amended, effective July 28, 2014, by adding
the following new sentence to the end of Section 1.34 of the Plan:


“Notwithstanding anything in the Plan to the contrary, any Participant in the
Plan whose employment with the Controlling Company and its Affiliate terminates
in connection with the Controlling Company’s sale of the Red Lobster concept and
related assets and certain liabilities during the 2014 Plan Year shall be deemed
not to have a Separation from Service for purposes of Code Section 409A and the
regulations thereunder until such time as the Participant’s employment is
terminated from the buyer of the Red Lobster concept and related assets and
certain liabilities.”


* * * * *




- 1 -
DM_US 53040049-1.041674.0015

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Benefit Plans Committee, duly authorized by the Board of
Directors of the Company to amend or modify the Plan, has caused this amendment
to be executed by a majority of its members.


7/8/14    /s/ Danielle Kirgan
Date    Danielle Kirgan


7/8/14    /s/ Anthony G. Morrow
Date    Tony Morrow


7/8/14    /s/ William R. White III
Date    William R. White III


7/8/14    /s/ Daniel Williams
Date    Daniel Williams




- 2 -
DM_US 53040049-1.041674.0015